Financial Statements LPBP Inc. October 31, 2009 AUDITORS’ REPORT To the Shareholders of LPBP Inc. We have audited the statements of financial position of LPBP Inc. (the “Company”) as of October 31, 2009 and 2008 and the statements of net income and comprehensive income, retained earnings and cash flows for each of the years in the three-year period ended October 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards. Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at October 31, 2009 and 2008 and the results of its operations and its cash flows for each of the years in the three-year period ended October 31, 2009 in accordance with Canadian generally accepted accounting principles. /s/ Ernst & Young LLP Toronto, Canada Chartered Accountants February 16, 2010 Licensed Public Accountants Statements of Financial Position As at October 31 [Thousands of Canadian dollars] 2009 2008 (Revised -note 6) Assets Cash $ 391 $ 1,471 Prepaid expenses 151 50 Income taxes receivable 28 780 Assets held in trust with MDS Inc. [note 4] - 107,017 Total assets $ 570 $ 109,318 Liabilities and Shareholders’ Equity Accounts payable and accrued liabilities [note 8] $ 67 $ 61 $ 67 61 Shareholders’ equity [note 5] Common shares – Class A - - Common shares – Class B 273 9,763 Retained earnings 230 99,494 503 109,257 Total liabilities and shareholders’ equity $ 570 $ 109,318 See accompanying notes On behalf of the Board of Directors: /s/ Edward E. McCormack /s/ Mitchell J. Kostuch EDWARD E. MCCORMACK Chairman of the Board and Director MITCHELL J. KOSTUCH Director Statements of Net Income and Comprehensive Income Years ended October 31 [Thousands of Canadian dollars, except for per share information] 2009 2008 2007 (Revised -Note 6) Equity in earnings ofinvestee: – operations – gain on sale of operations $ - - $ - - $ 20,759 691,264 General and administration (445) (429) (1,144) Income/(loss) before income taxes and interest (445) (429) 710,879 Interest income [note 4] 613 4,240 6,543 Income before income taxes 168 3,811 717,422 Income tax expense-current [note 6] (96) (8,585) (48,761) Income tax recovery (expense) – future [note 6] - 8,250 (15,525) Net income and comprehensive income $ 72 $ 3,476 $ 653,136 Earnings per share – basic and diluted [note 7] $ - $ - $ 0.06 See accompanying notes Statements of Retained Earnings Years ended October 31 [Thousands of Canadian dollars] 2009 2008 2007 (Revised – note 6) Retained earnings, beginning of period $ 99,494 $ 96,018 $ 44,483 Net income and comprehensive income 72 3,476 653,136 Dividends paid - Class A common shares - Class B non-voting shares (935) - (615) (98,401) - (598,172) Distribution on Class A common shares in excess of stated capital - - (2,814) Retained earnings, end of period $ 230 $ 99,494 $ 96,018 See accompanying notes Statements of Cash Flows Years ended October 31 [Thousands of Canadian dollars] 2009 2008 2007 (Revised – note 6) Operating activities Net income $ 72 $ 3,476 $ 653,136 Items not affecting current cash flows: Tax loss benefit realized - - (62,404) Future income tax expense - (8,250) 78,157 Equity earnings of investee - - (712,023) 72 (4,774) (43,134) Changes in non-cash working capital balances relating to operations: Prepaid expenses (101) 4 11 Accounts payable and accrued liabilities 6 (52) 12 Income taxes 752 (49,952) 48,925 729 (54,774) 5,814 Investing activities Proceeds on disposal of Labs LP - - 704,100 Decrease (increase) in assets held in trust for the Company by MDS Inc. 107,017 55,900 (115,010) Distribution received from MDS Lab Services LP - - 20,243 107,017 55,900 609,333 Financing activities Return of share capital- Class B non -voting shares [note 5] (9,490) - (30,044) Dividends paid [note 5] (99,336) - (598,787) (108,826) - (628,831) Net increase (decrease) in cash position during the year (1,080) 1,126 (13,684) Cash position, beginning of year 1,471 345 14,029 Cash position, end of year $ 391 $ 1,471 $ 345 Cash income taxes paid/(refunded) $ (691) $ 58,537 $ - Cash interest paid $ - $ - $ - See accompanying notes Notes to Financial Statements [All amounts in thousands of Canadian dollars, except where noted] 1.
